Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-15 are pending. Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2022. 
Upon careful review the restriction requirement among Groups I, II and III are withdraw. Accordingly, claims 1-13 are under examination.
Election/Restrictions
Applicant requested clarification of the description of Group II in the Restriction requirement mailed 09/07/2022.
Upon review of the descriptions of the groups, Group II claims 1, 3, 7-10 and 13 should be labeled as “a process to prepare a diisocyanate, with adjusting the content of an aromatic compound containing 3 or more of chlorine in a solvent”. Additionally, Group III claims 1, 4, 7 and 11-13 should have been labeled as “a process to prepare a diisocyanate, with adjusting the content of cations in a solvent”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is directed to a content of water of 200 ppm in the solvent. It is unclear if the content of water is before or after the adjustment. For example, see claim 4, which has a positively recited adjustment resulting in a 1 to 5 ppm concentration of cations in the organic solvent. However, claim 2 has not recitation of an adjustment pre or post the 200ppm of water.
The immediately above argument is being applied to claim 3. Claim 3 does not signify if the 5,000 ppm concentration is a result of an adjustment or not.
Claim 5 is indefinite because the identity of the entity obtained in a yield is unknown. The solvent, the water and/or the diisocyanate could be obtained from the dehydration. 
Claim 8 is directed to the aromatic compound containing 3 or more of chlorine (Cl) comprises 1,2,3- trichlorobenzene, 1,2,4-trichlorobenzene, or a mixture thereof, and a weight ratio of the 1,2,3-trichlorobenzene and 1,2,4-trichlorobenzene being 1:0.0001 to 0.5. The phrase “or a mixture thereof” allows for the isomers of 1,2,3-trichlorobenzene and 1,2,4-trichlorobenzene to exist individually in the solvent. The question arises as to how a ratio between 1,2,3-trichlorobenzene and 1,2,4-trichlorobenzene exists without both isomers being present.
The identity of the items in the weight ratio are unclear. The items in the ratio can be the weight of the solvent to the isomers of trichlorobenzene before or after the adjustment. The items in the ratio can be the weight of an unknown substance to the isomers of trichlorobenzene.
Claim 11 does not recite or imply the cations concentrations and/or ratios exist prior to or after the adjustment. This adds confusion to the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ‘352 (2021/0230352, PCT filing date 06-2019).
The applied reference has a common applicant Woori Fine chem Co., LTD, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

352 disclose the preparation of m-xylylene diisocyanate composition by reacting a diamine HCl composition prepared by reacting aqueous HCl with a diamine, with triphosgene in orthodichlorobenzene (ODCB) (Example 8). The obtained m-xylylene diisocyanate composition is distilled at 50 to 60C to remove the ODCB (Example 8).
Upon distillation of the ODCB the water, cations and an aromatic compound containing 3 or more chlorine in the organic solvent would have been adjusted.
Concerning the concentrations and/or ratios of the indefinite claims 2-3, 8 and 11, the concentrations and ratios are present in the solvent prior to the adjustment because substantially identical processes result in substantial identical products. The products being the solvent and its contents prior to the adjustment.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
The combination teachings of the prior art teach substantially identical phosgenation steps leading to the currently claimed diisocyanate product. Therefore, the solvent after the phosgenation would necessarily be substantially identical to the solvent as currently claimed.
This anticipates the claims. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 7-8, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘352 (2021/0230352, PCT filing date 06-2019).
The applied reference has a common applicant Woori Fine chem Co., LTD, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Interpretation of Claims

    PNG
    media_image1.png
    331
    883
    media_image1.png
    Greyscale

With compact prosecution in mind and the indefiniteness of claim 2-3 and 11, the ppm concentrations and/or ratios are being interpreted to exist prior to the adjustment.	
With compact prosecution in mind and the indefiniteness of claim 8, the weight ratio of claim 8 is being interpreted as the weight ratio of the solvent to one or more isomers of trichlorobenzene being 1:0.0001 to 0.5 prior to the adjustment of claim 1.

Scope of the Prior Art
352 disclose the preparation of m-xylylene diisocyanate composition by reacting a diamine HCl composition prepared by reacting aqueous HCl with a diamine, with triphosgene in orthodichlorobenzene (ODCB) (Example 8). The obtained m-xylylene diisocyanate composition is distilled at 50 to 60C to remove the ODCB (Example 8).
Upon distillation of the ODCB the water, cations and an aromatic compound containing 3 or more chlorine in the organic solvent would have been adjusted.
Concerning the concentrations and/or ratios of the indefinite claims 2-3, 8 and 11, the concentrations and ratios are present in the solvent prior to the adjustment because substantially identical processes result in substantial identical products. The products being the solvent and its contents prior to the adjustment.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
The combination teachings of the prior art teach substantially identical phosgenation steps leading to the currently claimed diisocyanate product. Therefore, the solvent after the phosgenation would necessarily be substantially identical to the solvent as currently claimed.
352 teach the yield of the distillation being 88%. 
352 teach the purity of the diisocyanate may be 99.8% or more (par. 75). This purity overlaps the current purities of 99.9%. 352 teach overlapping distillation temperatures and pressures as currently claimed (par. 125).

Ascertaining the Difference
	352 does not teach the concentration of the diisocyanate in the composition being 99.9% in Example 8. 

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have found the workable ranges of the temperatures and pressures within the distillations taught by 352 to arrive at purities above 99.8. The ordinary artisan would have done so with a reasonable success because 352 teach the purity of the diisocyanate may be 99.8% or more (par. 75).
Additionally, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	
Claim(s) 1-3, 8, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘631 (US 3,211,631, Patent date 10-1965), ‘887 (CN106748887, Published 05-2017. All references are made to an attached English translation) and ‘331 (3,492,331, Patent date 01-1970).

Interpretation of Claims

    PNG
    media_image1.png
    331
    883
    media_image1.png
    Greyscale

With compact prosecution in mind and the indefiniteness of claim 2-3 and 11, the ppm concentrations and/or ratios are being interpreted to exist prior to the adjustment.	
With compact prosecution in mind and the indefiniteness of claim 8, the weight ratio of claim 8 is being interpreted as the weight ratio of the solvent to one or more isomers of trichlorobenzene being 1:0.0001 to 0.5 prior to the adjustment of claim 1.  

Scope of the Prior Art
	631 teach the immediately below preparation of toluene diisocyanate from the HCl salt toluenediamine and phosgene in o-dichlorobenzene (ODCB) (column 3). 

    PNG
    media_image2.png
    236
    611
    media_image2.png
    Greyscale

	Upon distilling of the ODCB the water, cations and an aromatic compound containing 3 or more chlorine in the organic solvent would have been adjusted. 
Additionally, 631 teach xylene diisocyanates (column 3, lines 25-30).

Ascertaining the Difference
	631 does not teach claimed step (1) reacting a diamine with an aqueous HCl solution to obtain a diamine hydrochloride composition.
	631 does not teach reacting the diamine hydrochloride composition with triphosgene.
631 does not teach the currently claimed weight ratio of the trichlorobenzene being 1:0.0001 to 0.5 the isomers 1,2,3 and 1,2,4-trichlorobenzene.
631 does not teach the concentrations of 2-3 and the weight ratio of claim 8.

Secondary Reference
	887 teach (Example 1) the preparation of an m-xylylene diisocyanate via the reaction of m-xylylenediamine hydrochloride with BTC. BTC stands for Bis(trichloromethyl)carbonate or triphosgene. 887 teach the purity of the product is high (p. 2 of 5, top of page).
	331 teach the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness (column 4). 331 teaches overlapping subject matter as taught by 887 and as instantly claimed. For example, 331 teach the phosgenation of primary amines to give the corresponding isocyanate (column 1).  331 goes on to teach overlapping amines, e.g. xylylenediamine taught by 887 and 631(column 4).

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have made the HCl salt of the diamine taught by 631 via the aqueous HCl process taught by 331. The ordinary artisan would have done so with a reasonable expectation of success because 331 teach the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness (column 4).
The ordinary artisan would have next utilized triphosgene in place of the phosgene taught by 631 (column 3). The ordinary artisan would have done so because 887 teach the purity of the product is high (p. 2 of 5, top of page). The ordinary artisan would have had a reasonable expectation of success in the above substitutions because 631, 887 and 331 teach overlapping diisocyanates.
Concerning the concentrations and/or ratios of the indefinite claims 2-3, 8 and 11, the concentrations and ratios are present in the solvent prior to the adjustment because substantially identical processes result in substantial identical products. The products being the solvent and its contents prior to the adjustment.
The combination teachings of the prior art teach substantially identical phosgenation steps leading to the currently claimed diisocyanate product. Therefore, the solvent after the phosgenation would necessarily be substantially identical to the solvent as currently claimed.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘631 (US3,211,631, Patent date 10-1965), ‘887 (CN106748887, Published 05-2017) and ‘331 (3,492,331, Patent date 01-1970) as applied to claims 1-3, 8, 11 and 13 and in further view of ‘575 (WO2017179575, Published 10-2017. All references to 575 are to made to an English equivalent USPGPub20190106529).
Interpretation of Claims

    PNG
    media_image1.png
    331
    883
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    380
    903
    media_image3.png
    Greyscale


Scope of the Prior Art
	The teachings of 631, 887, 331 are written in the above 103 rejection and are incorporated by reference.
Ascertaining the Difference
	631, 887, 331 do not teach the pressures and temperatures of the currently claimed distillations nor the yield of the distillation and the percent by weight of the diisocyanate in the diisocyanate in the composition.

Secondary Reference
	575 teach the content ratio (purity) of the xylylene diisocyanate composition is, for example 99.9…. 99.990 mass % (par. 22). This range overlaps the current range. 575 goes on to teach overlapping distillation pressures and temperatures of 0.1 kPa and 110C, as currently claimed (par. 67-69). 575 teach a working example that yields a purity of 99.99 mass % which overlaps the currently claimed wt. % (Preparation Example 1). 575 goes on to teach overlapping temperatures of 130C and pressures of 0.2 kPa as currently claimed. (Example 1).
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have made the xylene diisocyanate in place of the toluene diisocyanate as taught by 631. The ordinary artisan would have done so because 631 teach both diisocyanates (column 3).
Next the ordinary artisan would have substituted the distillation taught by 575 for the distillation taught by 631 to arrive at the currently claimed distillation of the diisocyanate composition at temperatures and pressures currently claimed. The ordinary artisan would have done so with a reasonable expectation of success to achieve the 99.99% purity.
The current pressures and temperatures are obvious, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Upon doing so the ordinary artisan would have achieved the 85% yield and the claimed adjustment due to the methods of the prior art being substantially identical to those of the current invention. For example, the prior art distillation process utilizes a distillation having overlapping pressures and temperatures to those of the invention. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
	Claim(s) 1-3, 8, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘631 (US3,211,631, Patent date 10-1965), ‘887 (CN106748887, Published 05-2017), ‘331 (US Patent 3,492,331, Patent date 01-1970) and ‘299 (USPGPub 20120101299, Published 04-2012).

Interpretation of Claims

    PNG
    media_image1.png
    331
    883
    media_image1.png
    Greyscale

With compact prosecution in mind and the indefiniteness of claim 2, the ppm concentrations are interpreted to exist after the adjustment.
With compact prosecution in mind and the indefiniteness of claim 3 and 11, the ppm concentrations and/or ratios are being interpreted to exist prior to the adjustment.	
With compact prosecution in mind and the indefiniteness of claim 8, the weight ratio of claim 8 is being interpreted as the weight ratio of the solvent to one or more isomers of trichlorobenzene being 1:0.0001 to 0.5 prior to the adjustment of claim 1.  

Scope of the Prior Art
	631 teach the immediately below preparation of toluene diisocyanate from the HCl salt toluenediamine and phosgene in o-dichlorobenzene (ODCB) (column 3). 

    PNG
    media_image2.png
    236
    611
    media_image2.png
    Greyscale

	Upon distilling of the ODCB the water, cations and an aromatic compound containing 3 or more chlorine in the organic solvent would have been adjusted. 
Additionally, 631 teach diphenylmethane diisocyanates (column 3, lines 25-30). 631 goes on to teach the solvent can be recycled (column 2, lines 25-35). 631 teach xylene diisocyanates (column 3, lines 25-30).

Ascertaining the Difference
	631 does not teach claimed step (1) reacting a diamine with an aqueous HCl solution to obtain a diamine hydrochloride composition.
	631 does not teach reacting the diamine hydrochloride composition with triphosgene.
631 does not teach the currently claimed weight ratio of the trichlorobenzene being 1:0.0001 to 0.5 the isomers 1,2,3 and 1,2,4-trichlorobenzene.
631 does not teach the concentrations of 2-3, 11 and the weight ratio of claim 8 and 11.
Secondary Reference
	887 teach (Example 1) the preparation of an m-xylylene diisocyanate via the reaction of m-xylylenediamine hydrochloride with BTC. BTC stands for Bis(trichloromethyl)carbonate or triphosgene. 887 teach the purity of the product is high (p. 2 of 5, top of page).
	331 teach the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness (column 4). 331 teach overlapping subject matter as taught by 887 and as instantly claimed. For example, 331 teach the phosgenation of primary amines to give the corresponding isocyanate (column 1).  331 goes on to teach overlapping amines, e.g. xylylenediamine taught by 887 and 631(column 4).
	229 teach distillation of an isocyanate prepared by phosgenation according to the state of the art (par. 41-44). 229 teach the distillation yields solvent virtually free from traces of water and can be recycled without further purification (par. 41-44).
229 teach the solvent usually contains <100ppm of water (par. 23). 229 teach purification methods to remove water from the solvent that include distillation, rectification, vaporization. (par. 24).
229 teach the negative impacts of water on the isocyanate process which include reaction with phosgene and formation of HCl which causes corrosion (par. 4).

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have made the HCl salt of the diamine taught by 631 via the aqueous HCl process taught by 331. The ordinary artisan would have done so with a reasonable expectation of success because 331 teach the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness (column 4).
The ordinary artisan would have next utilized triphosgene in place of the phosgene taught by 631 (column 3). The ordinary artisan would have done so because 887 teach the purity of the product is high (p. 2 of 5, top of page). The ordinary artisan would have had a reasonable expectation of success in the above substitutions because 631, 887 and 331 teach overlapping diisocyanates.
Concerning claim 2, the ordinary artisan being taught by 631 to recycle solvent would have ensured water concentrations in the solvent to be below 100 ppm. The ordinary artisan would have done so because 229 teach the negative impacts of water on the isocyanate process which include reaction with phosgene and formation of HCl which causes corrosion (par. 4). The ordinary artisan would have had a reasonable expectation of success because 229 teach purification methods to remove water from the solvent that include distillation, rectification, vaporization. (par. 24).
Concerning the concentrations and/or ratios of the indefinite claims 3, 8 and 11, the concentrations and ratios are present in the solvent prior to the adjustment because substantially identical processes result in substantial identical products. The products being the solvent and its contents prior to the adjustment.
The combination teachings of the prior art teach substantially identical phosgenation steps leading to the currently claimed diisocyanate product. Therefore, the solvent after the phosgenation would necessarily be substantially identical to the solvent as currently claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-8, 11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 15/734,645 (645). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 645 claims 

    PNG
    media_image4.png
    261
    885
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    129
    881
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    110
    879
    media_image6.png
    Greyscale

Upon distillation, cations and an aromatic compound containing 3 or more chlorine in the organic solvent would have been adjusted.
Concerning the concentrations and/or ratios of the indefinite claims 2-3, 8 and 11, the concentrations and ratios are present in the solvent prior to the adjustment because substantially identical processes result in substantial identical products. The products being the solvent and its contents prior to the adjustment.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
The combination teachings of the prior art teach substantially identical phosgenation steps leading to the currently claimed diisocyanate product. Therefore, the solvent after the phosgenation would necessarily be substantially identical to the solvent as currently claimed.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 7-8, 11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/719,905 (905) in view of ‘631 (US Patent 3,211,631, Patent date 10-1965), and ‘575 (WO2017179575 , Published 10-2017. All references to 575 are to made to an English equivalent USPGPub20190106529). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 905 claims (see next page).

    PNG
    media_image7.png
    412
    967
    media_image7.png
    Greyscale

Concerning the concentrations and/or ratios of the indefinite claims 2-3, 8 and 11, the concentrations and ratios are present in the solvent prior to the adjustment because substantially identical processes result in substantial identical products. The products being the solvent and its contents prior to the adjustment.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
The combination teachings of the prior art teach substantially identical phosgenation steps leading to the currently claimed diisocyanate product. Therefore, the solvent after the phosgenation would necessarily be substantially identical to the solvent as currently claimed.
	905 does not claim the currently claimed adjustments nor the distillations, yields and purities.
575 teach the content ratio (purity) of the xylylene diisocyanate composition is, for example 99.9…. 99.990 mass % (par. 22). This range overlaps the current range. 575 goes on to teach overlapping distillation pressures and temperatures of 0.1 kPa and 110C, as currently claimed (par. 67-69). 575 teach a working example that yields a purity of 99.99 mass % which overlaps the currently claimed wt. % (Preparation Example 1). 575 goes on to teach overlapping temperatures of 130C and pressures of 0.2 kPa as currently claimed (Preparation Example 1).
575 teach prior to the distillation in Preparation Example 1, the diisocyanate is desolvated.
631 teach a distillation of the isocyanate is conducted after the removal of the reaction solvent from the diisocyanate product by distillation (example 1).
Upon arriving at the two previously recited distillations the ordinary artisan would have arrived at the currently claimed adjustments, yields, and purities.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 7-8, 11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/586,151 (151) in view of ‘631 (US Patent 3,211,631, Patent date 10-1965). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 151 claims 

    PNG
    media_image8.png
    333
    887
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    26
    876
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    160
    890
    media_image10.png
    Greyscale

Concerning the concentrations and/or ratios of the indefinite claims 2-3, 8 and 11, the concentrations and ratios are present in the solvent prior to the adjustment because substantially identical processes result in substantial identical products. The products being the solvent and its contents prior to the adjustment.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
The combination teachings of the prior art teach substantially identical phosgenation steps leading to the currently claimed diisocyanate product. Therefore, the solvent after the phosgenation would necessarily be substantially identical to the solvent as currently claimed.
	151 does not claim the currently claimed adjustments, yields and purities.
631 teach a distillation of the isocyanate is conducted after the removal of the reaction solvent from the diisocyanate product by distillation (example 1).
Upon arriving at the two previously recited distillations the ordinary artisan would have arrived at the currently claimed adjustments, yields, and purities.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-3, 7-8, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of U.S. Patent No. 11,339,121 (‘121) in view of ‘631 (US Patent 3,211,631, Patent date 10-1965). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 121 claims

    PNG
    media_image11.png
    258
    575
    media_image11.png
    Greyscale
 


    PNG
    media_image12.png
    177
    569
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    312
    603
    media_image13.png
    Greyscale

Concerning the concentrations and/or ratios of the indefinite claims 2-3, 8 and 11, the concentrations and ratios are present in the solvent prior to the adjustment because substantially identical processes result in substantial identical products. The products being the solvent and its contents prior to the adjustment.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
The combination teachings of the prior art teach substantially identical phosgenation steps leading to the currently claimed diisocyanate product. Therefore, the solvent after the phosgenation would necessarily be substantially identical to the solvent as currently claimed.
	121 does not claim the currently claimed adjustments.
631 teach a distillation of the isocyanate is conducted after the removal of the reaction solvent from the diisocyanate product by distillation (example 1).
Upon arriving at the two previously recited distillations the ordinary artisan would have arrived at the currently claimed adjustments, yields, and purities.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.

Claims 1-3, 7-8, 11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/111,814 (814) in view of ‘631 (US Patent 3,211,631, Patent date 10-1965). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 814 claims 

    PNG
    media_image14.png
    405
    941
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    299
    956
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    259
    934
    media_image16.png
    Greyscale


Concerning the concentrations and/or ratios of the indefinite claims 2-3, 8 and 11, the concentrations and ratios are present in the solvent prior to the adjustment because substantially identical processes result in substantial identical products. The products being the solvent and its contents prior to the adjustment.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
The combination teachings of the prior art teach substantially identical phosgenation steps leading to the currently claimed diisocyanate product. Therefore, the solvent after the phosgenation would necessarily be substantially identical to the solvent as currently claimed.
	814 does not claim the currently claimed adjustments.
631 teach a distillation of the isocyanate is conducted after the removal of the reaction solvent from the diisocyanate product by distillation (example 1).
Upon arriving at the two previously recited distillations the ordinary artisan would have arrived at the currently claimed adjustments, yields, and purities.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 7-8, 11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/111779 (779) in view of ‘631 (US Patent 3,211,631, Patent date 10-1965). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 779 claims 

    PNG
    media_image17.png
    394
    857
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    236
    849
    media_image18.png
    Greyscale

Concerning the concentrations and/or ratios of the indefinite claims 2-3, 8 and 11, the concentrations and ratios are present in the solvent prior to the adjustment because substantially identical processes result in substantial identical products. The products being the solvent and its contents prior to the adjustment.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
The combination teachings of the prior art teach substantially identical phosgenation steps leading to the currently claimed diisocyanate product. Therefore, the solvent after the phosgenation would necessarily be substantially identical to the solvent as currently claimed.
	779 does not claim the currently claimed adjustments, yields and purities.
631 teach a distillation of the isocyanate is conducted after the removal of the reaction solvent from the diisocyanate product by distillation (example 1).
Upon arriving at the two previously recited distillations the ordinary artisan would have arrived at the currently claimed adjustments, yields, and purities.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 7-8, 11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 of copending Application No. 17/111,726 (726). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 726 claims 

    PNG
    media_image19.png
    106
    931
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    133
    938
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    380
    929
    media_image21.png
    Greyscale

Concerning the concentrations and/or ratios of the indefinite claims 2-3, 8 and 11, the concentrations and ratios are present in the solvent prior to the adjustment because substantially identical processes result in substantial identical products. The products being the solvent and its contents prior to the adjustment.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
The combination teachings of the prior art teach substantially identical phosgenation steps leading to the currently claimed diisocyanate product. Therefore, the solvent after the phosgenation would necessarily be substantially identical to the solvent as currently claimed.
	726 does not claim the currently claimed adjustments, yields and purities.
Upon arriving at the two previously recited distillations the ordinary artisan would have arrived at the currently claimed adjustments, yields, and purities.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 7-8, 11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/111,688 (688). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 688 claims 

    PNG
    media_image22.png
    254
    888
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    174
    903
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    206
    877
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    38
    883
    media_image25.png
    Greyscale


Concerning the concentrations and/or ratios of the indefinite claims 2-3, 8 and 11, the concentrations and ratios are present in the solvent prior to the adjustment because substantially identical processes result in substantial identical products. The products being the solvent and its contents prior to the adjustment.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
The combination teachings of the prior art teach substantially identical phosgenation steps leading to the currently claimed diisocyanate product. Therefore, the solvent after the phosgenation would necessarily be substantially identical to the solvent as currently claimed.
	688 does not claim the currently claimed adjustments, yields and purities.
Upon arriving at the two previously recited distillations the ordinary artisan would have arrived at the currently claimed adjustments, yields, and purities.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-3, 7-8, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,518,737 (‘737). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 737 claims

    PNG
    media_image26.png
    314
    578
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    270
    589
    media_image27.png
    Greyscale

Concerning the concentrations and/or ratios of the indefinite claims 2-3, 8 and 11, the concentrations and ratios are present in the solvent prior to the adjustment because substantially identical processes result in substantial identical products. The products being the solvent and its contents prior to the adjustment.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
The combination teachings of the prior art teach substantially identical phosgenation steps leading to the currently claimed diisocyanate product. Therefore, the solvent after the phosgenation would necessarily be substantially identical to the solvent as currently claimed.
	737 does not claim the currently claimed adjustments.
Upon arriving at the two previously recited distillations the ordinary artisan would have arrived at the currently claimed adjustments, yields, and purities.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
Claims 1-3, 7-8, 11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/109,805 (805). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 805 claims 

    PNG
    media_image28.png
    330
    893
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    321
    870
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    206
    899
    media_image30.png
    Greyscale

Concerning the concentrations and/or ratios of the indefinite claims 2-3, 8 and 11, the concentrations and ratios are present in the solvent prior to the adjustment because substantially identical processes result in substantial identical products. The products being the solvent and its contents prior to the adjustment.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
The combination teachings of the prior art teach substantially identical phosgenation steps leading to the currently claimed diisocyanate product. Therefore, the solvent after the phosgenation would necessarily be substantially identical to the solvent as currently claimed.
	805 does not claim the currently claimed adjustments.
Upon arriving at the two previously recited distillations the ordinary artisan would have arrived at the currently claimed adjustments, yields, and purities.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 1-3, 5, 7-8, 11 and 13 are rejected. Claims 4, 9-10 and 12 are objected to as being depending on a rejected base claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             

	/YEVGENY VALENROD/            Primary Examiner, Art Unit 1628